DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 7/8/20. Claims 1 – 20 are pending in the current application. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Godbole et al. (U.S. 10,413,823). 
	Regarding claims 1, 19, and 20, Godbole discloses a game apparatus executing a game based on game information obtained from a user item, (“The item level module may be configured to manage a virtual item that exists within the virtual space”, col. 7, lines 29 – 30), wherein the Examiner views the virtual space as being equivalent to a game being executed on a game apparatus, wherein Godbole (“The upgrade interface may present a series of display panels with individual display panels corresponding to individual levels of the virtual item”, col. 8, lines 7 – 10), and a second-type user item different from the first-type user item to be placed thereon, (“According to various implementations, the virtual item may include one or more of a virtual building or facility, a virtual weapon, a piece of virtual equipment, a virtual mount, and/or other virtual items”, col. 7, lines 30 – 34), a computing device, (fig. 1, part 104), and a storage medium obtaining program instructions stored therein, (fig. 1, part 122), execution of which by the computing device causes the game device to provide the functions of an obtaining unit configured to obtain the game 15information attached to the first-type user item and/or the second-type user item that is placed on the placement panel, (“The server may be configured to execute one or more computer program modules. The computer program modules may include one or more of a user module, a space module, an interaction module, a relationship module, an item level module”, col. 1, lines 36 – 40), a detection unit configured to obtain instructions for an operation of the game while the game is being 20executed, by a first detection or a second detection, the first detection being a result of detecting a movement of - 50 -P2017059BAN-218 the first-type user item on the placement panel, the second detection being a result of detecting a movement of an item image, the item image being associated with the second-type user item, and being displayed on the display (“The interaction module 110 may be configured to monitor interactions of the users with the virtual space”, and “interactions of the given user with other users, activities participated in within the virtual space, level, powers, or skill attained in the virtual space, inventory items obtained in the virtual space”, col. 6, lines 38 – 49), and a control unit configured to generate the item image when the obtaining unit obtains the game information from the second-type user item, and  10control an execution of the game, based on the game information obtained by the obtaining unit and the instructions detected by the detection unit, (“The item level module 114 may be configured to manage a virtual item that exists within the virtual space. According to various implementations, the virtual item may include one or more of a virtual building or facility, a virtual weapon, a piece of virtual equipment, a virtual mount, and/or other virtual items”, col. 7, lines 29 – 34). 
	Regarding claims 2 and 3, Godbole discloses wherein 15the obtaining unit obtains the game information from the second-type user item placed on the placement panel, and after the game information has been obtained from the second-type user item, the control unit causes the display to movably display the item image, upon detecting of a first 20state in which the second-type user item is moved out from the placement panel, (“The interaction module 110 may be configured to monitor interactions of the users with the virtual space”, and “interactions of the given user with other users, activities participated in within the virtual space, level, powers, or skill attained in the virtual space, inventory items obtained in the virtual space”, col. 6, lines 38 – 49).
	Regarding claim 4, Godbole discloses wherein the second-type user item is a three-dimensional (3D) object having an external appearance of a game character which a user plays in the game, (“the topography may be a 3-dimensional topography”, col. 5, line 47). 
	Regarding claim 5, Godbole discloses wherein the first-type user item has a form with which, when the first- type user item is placed on the placement panel, the first- type user item is slidable, without rolling over onto a side by force applied to the first-type user to be slid, (“the virtual item may include one or more of a virtual building or facility, a virtual weapon, a piece of virtual equipment, a virtual mount, and/or other virtual items”, col. 7, lines 30 – 34). 
	Regarding claims 6, 9, and 13 – 15, Godbole discloses wherein - 52 -P2017059BAN-218 each of the first-type user item and the second-type user item has a contact surface that contacts the placement surface of the placement panel when being placed, and has a center of gravity at a predetermined height from the placement surface 5of the placement panel, and the first-type user item and the second-type user item (“The upgrade interface may present a series of display panels with individual display panels corresponding to individual levels of the virtual item”, col. 8, lines 10 – 12). 
	Regarding claims 7 and 8, Godbole discloses wherein the obtaining unit obtains, the game information from first identification information in a first format, attached to 15the first-type user item, and obtains the game information from second identification information in a second format different from the first format, attached to the second-type user item, (“The user profiles may include, for example, information identifying users (e.g., a username or handle, a number, an identifier, and/or other identifying information) within the virtual space, security login information”, col. 5, lines 6 – 9). 
	Regarding claim 11, Godbole discloses wherein the item image includes an image of a game character associated with the game information attached to the second-type user item, and has an external appearance of a virtual item that imitates the first-type user item, (“The interaction module 110 may be configured to monitor interactions of the users with the virtual space”, and “interactions of the given user with other users, activities participated in within the virtual space, level, powers, or skill attained in the virtual space, inventory items obtained in the virtual space”, col. 6, lines 38 – 49).
Regarding claim 12, Godbole discloses an output unit configured to output a provision item of a same type as the first-type user item, wherein the control unit controls the output unit to provide the 5user with the provision item upon a price being paid, (“item upgrade module 116 may be configured such that incrementing the current item level of the virtual item comprises obtaining a virtual cost”, col. 7, lines 58 – 60). 
Regarding claims 16 - 18, Godbole discloses a registration unit configured to register a game character to be shown in the game, associated with the game 10information obtained from the first-type user item or the second-type user item, wherein in a case where the game information is obtained from (“The user character may be controlled by the user with which it is associated. The user controlled element(s) may move through and interact with the virtual space”, col. 6, lines 13 – 15). 
Response to Arguments
Applicant's arguments filed on 7/8/20 have been fully considered but they are not persuasive. Regarding claims 1 – 20, Applicants argue that “Godbole does not teach or suggest that the server obtains game information”. The Examiner respectfully disagrees. Godbole discloses “The users may participate in the instance of the virtual space by controlling one or more of the available user controlled elements in the virtual space. Control may be exercised through control inputs and/or commands input by the users through client computing platforms” and “Communications may be received and entered by the users via their respective client computing platforms 104. Communications may be routed to and from the appropriate users through server 102”, (col. 6, lines 24 – 26), wherein this is viewed by the Examiner as meeting the claim limitation of the server obtaining game information.  Applicants further argue that “Godbole does not teach or suggest game information being attached the virtual items”. The Examiner respectfully disagrees. Godbole discloses “the virtual item may include one or more of a virtual building or facility, a virtual weapon, a piece of virtual equipment, a virtual mount, and/or other virtual items. The virtual item may be associated with the user. The virtual item may provide the user with a benefit within the virtual space”, (col. 2, lines 3 – 8), wherein the Examiner views this as meeting the claim limitation of game information being attached to the virtual item. 
. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715